DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 1/22/20.
	Examiner notes that this application is a continuation of 14/861222, which is now US Patent No. 10580032.
	Examiner further notes Applicant’s priority date of 9/25/14.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10580032. Specifically, both sets of claims describe a method for receiving electronic messages, identifying a set of input attributes from the electronic messages, determining that the count of particular attributes exceeds a threshold value; determining that a first input attribute is included in a taxonomy database, generating a new webpage based on determining that the input attribute is included in the taxonomy database, and transmitting the new webpage to a user device.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Considerations Under 35 USC 101
	While the claims clearly describe an abstract idea (evaluating page content in order to determine user interest), the additional elements, in combination, impose a more meaningful limit on the judicial exception and applies the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  
	Additionally, Examiner notes that the claimed invention is necessarily rooted in technology, and that it does not appear to have any utility outside an internet environment.  For example, the independent claims disclose “generating, based on determining that the first input attribute of the one or more input attributes is included in the taxonomy database, a new webpage that includes one or more scripts and conditional content, the one or more scripts configured to execute when the webpage is loaded render the conditional content within the new webpage in response to detecting that a condition has been satisfied.”
	For at least these reasons, a rejection under 35 USC 101 is not warranted.   
Potentially Novel Material
	Similar to the claims in parent application 14/861222, now US Patent No. 10580032, Examiner contends that it would require more than five references to sufficiently anticipate the claims, which would not have been obvious to one of ordinary skill in the art to combine.  The instant application also contains many of the limitations 
The Hotta reference (20140278939), for instance, discloses a method in which ads are extracted, and a calculating unit determines a hypothetical effect of the ad based on user attributes (see abstract and paragraph 88). The White reference (20130132833) further uses tracking scripts to determine a user’s level of interaction with a webpage. However, these references, either alone or in combination, do not disclose anything related to creating scripts based on user information, generating webpages with scripts and conditional content, receiving a request for a script from a user device, or configuring a script to detect an occurrence of a new condition and render the conditional content on a new webpage. The NPL reference (Holub and Bielikova) merely discloses automatic estimation of a user’s interest in a webpage that he or she visits, the estimation being used to recommend other webpages (via adaptive links) that the user might like.
For at least these reasons, a rejection under 35 USC 102 and/or 103 is not warranted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681